Citation Nr: 0630858	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-44 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Frank E. Allen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran's attorney


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO) that, in pertinent part, determined that the veteran is 
not competent to handle disbursement of funds.  

The veteran's attorney testified at a hearing before a 
Hearing Officer at the RO in July 2003.  

In December 2004, the veteran raised the issue of entitlement 
to an earlier effective date for the grant of service 
connection for a psychiatric disorder.  That issue has not 
been adjudicated and is referred to the RO for the 
appropriate action.  


FINDING OF FACT

The record reflects that the veteran lacks the mental 
capacity to manage his own financial affairs, including 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds. 38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veteran's Claims has held that 
the notice and assistance provisions of the Veterans Claims 
Assistance Act (VCAA) do not apply to applicants for 
restoration of competency.  See Sims v. Nicholson, 19 Vet. 
App. 453 (2006) (An applicant for restoration of competency 
is not seeking benefits under chapter 51, but, rather, is 
seeking a decision regarding how his benefits will be 
distributed under chapter 55.)


II. Competency

The record reflects that by rating action in August 2003, 
service connection for bipolar disorder was granted, 
evaluated as 100 percent disabling from May 27, 1986.  The 
veteran was also found to be not competent to handle the 
disbursement of VA funds.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary' s mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

A medical opinion is required for the rating agency to make a 
determination of incompetency. Unless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  Based upon the evidence of record, the Board 
finds the veteran does not possess the consistent mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation.  

The record includes numerous private and VA hospital and 
outpatient treatment records dated from 1986 to 1998, that 
show a history of both hospitalization and outpatient 
treatment for a psychiatric disorder and drug and alcohol 
dependance.  

On VA examination in January 2003, the examiner indicated 
that the claims file had been reviewed.  It was noted that 
the veteran had a history of multiple psychiatric 
hospitalizations, the first occurring in January 1968.  It 
was noted that he had received multiple diagnoses, including 
bipolar disorder, schizotypal personality disorder, 
narcissistic personality disorder, and drug and alcohol 
dependence.  The examiner indicated that the veteran was 
currently incarcerated and was not receiving any psychiatric 
treatment at that time.  The examiner concluded that the 
veteran was majorly impaired in his overall functioning.  The 
diagnosis was bipolar disorder.  The examiner further 
concluded that if the veteran was granted VA benefits, he 
should be assigned a payee because of history of mental 
illness.  

In May 2003, the veteran's attorney submitted a statement 
indicating that the veteran would accept the proposed 
incompetency rating if the attorney was appointed as his 
fiduciary/representative payee to receive and manage his VA 
benefit funds.  Attached is a statement of the veteran dated 
in March 2003 indicating that he would accept the competency 
determination if his attorney was appointed as his fiduciary 
and representative payee.  It was noted that he had known the 
attorney for 10 years and had asked him serve in that 
capacity.  The Board notes that in correspondence to the VA 
in February 2006, the veteran confirmed that his attorney is 
his "VA Fiduciary/Custodian".

There is no other competent medical opinion of record which 
refutes the finding of incompetency.  The opinion contained 
in the January 2003 examination report includes details and 
rationale in support of this opinion, which is supported by 
the evidence of record.  Finally, the evidence of record, 
including both medical evidence and the statements of the 
veteran, support a finding of incompetency.

For the reasons stated above, the Board concludes that the 
medical evidence is clear, convincing and leaves no doubt as 
to the veteran's incompetency.  As such, the preponderance of 
the evidence is against his claim, and the incompetency 
finding should stand.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)


ORDER

The appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


